Citation Nr: 1012914	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD) secondary to 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.K., E.K.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Since that time, the Veteran's claims file 
has been transferred to the RO in St. Petersburg, Florida.  
The Veteran testified before the undersigned during a 
January 2010 Board hearing.  A copy of the hearing 
transcript has been associated with the record.

The Board notes that, during the January 2010 Board hearing, 
the Veteran's representative noted that the Veteran would 
like to claim entitlement to service connection for asbestos 
exposure.  The record also contains an October 2009 informal 
claim for entitlement to service connection for asbestosis.  
However, the record reflects that service connection has 
already been established for COPD secondary to asbestosis.  
As such, no further action is warranted in this regard.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current severity of the Veteran's service-connected COPD 
secondary to asbestosis.

The Veteran's service-connected COPD secondary to asbestosis 
has been rated by the RO under the provisions of Diagnostic 
Codes 6833-6604.  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
rating assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009). 

Diagnostic Code 6833 pertains to the rating of asbestosis 
which in turn is rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2009).  Under this formula, the maximum 100 
percent rating is assigned for Forced Vital Capacity (FVC) 
measured at less than 50 percent of that predicted; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) measured at less than 40 
percent predicted; or maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15- 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating is assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.

A 10 percent rating is assigned for FVC measured at 75-80 
percent predicted; or DLCO (SB) measured at 66-80 percent 
predicted. 

See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2009).

Diagnostic Code 6604 pertains to the rating of chronic 
obstructive pulmonary disease.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2009).  Under this regulatory 
provision:

COPD with FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 ml/kg 
in oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or, episode(s) 
of acute respiratory failure, or; requires outpatient 
therapy warrants a 100 percent disability rating;

COPD with FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg in (with cardio respiratory limit) warrants a 60 
percent disability rating;

COPD with FEV-1 of 56- to 70-percent predicted, or; FEV- 
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- 
percent predicted warrants a 30 percent disability rating;

COPD with FEV-1 of 71- to 80-percent predicted, or; FEV- 
1/FVC of 71 to 80 percent, or; DLCO (SB) of 66- to 80- 
percent predicted warrants a 10 percent disability rating. 

See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2009).

With regard to pulmonary function test (PFT) reports, if the 
DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide 
by the Single Breath Method) test is not of record, 
evaluation is based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  See 38 C.F.R. § 4.96(d)(2) (2009).

When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory 
functional impairment in a given case. 38 C.F.R. § 
4.96(d)(3) (2009).

When there is a disparity between the results of different 
PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC 
(Forced Vital Capacity), so that the level of evaluation 
would be different depending on which test result is used, 
the test result is used that the examiner states most 
accurately reflects the level of disability.  See 38 C.F.R. 
§ 4.96(d)(6) (2009).

Here, the Veteran contends that the 10 percent evaluation, 
which is currently assigned for his COPD secondary to 
asbestosis, does not accurately reflect the severity of the 
disorder.  According to his Board hearing testimony, the 
Veteran's respiratory disability has worsened since the time 
of his last VA pulmonary examination in August 2008.  See 
Transcript, p. 17.  Further, the most recent VA examination 
relied upon a July 2008 pulmonary function test (PFT) which 
failed to provide a result as to diffusion capacity of the 
lung for carbon monoxide by the single breath method 
[DLCO(SB)].

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 
9 Vet. App. 88, 93 (1995).  As such, the Veteran's increased 
rating claim must be remanded for a current evaluation of 
his disability.  The medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Finally, the Veteran testified, during his January 2010 
Board hearing, that he is in receipt of ongoing VA 
outpatient treatment for his COPD secondary to asbestosis.  
See Transcript, p. 8.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be 
obtained.  Id.  Therefore, all VA treatment records, from 
August 2008 to the present, must be obtained on remand.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the 
Daytona Beach VA Medical Center (VAMC) 
and request copies of all of the 
Veteran's treatment records not already 
of record, with a focus on records from 
August 2008 to the present.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  

2.  The RO should arrange for a VA 
pulmonary examination of the Veteran to 
determine the extent and severity of his 
service-connected COPD secondary to 
asbestosis.  All indicated studies 
should be performed, to include a 
pulmonary function test (PFT).  The 
examiner should review the results of 
all testing prior to completion of the 
examination report.

The results of a PFT are needed to 
determine: a) the percentage of 
predicted FVC; b) the percentage of 
predicted FEV-1; c) FEV-1/FVC; and d) 
the percentage of predicted DLCO (SB).  
The examiner is specifically requested 
to fully describe the functional effects 
caused by the Veteran's COPD secondary 
to asbestosis.  The claims file must be 
made available to the examiner and the 
examiner should note whether the claims 
file was reviewed.

If there is a disparity between the 
results of different PFT FEV-1 (Forced 
Expiratory Volume in 1 Second) and FVC 
(Forced Vital Capacity), so that the 
level of evaluation would be different 
depending on which test result is used, 
the examiner must state which test 
result most accurately reflects the 
level of disability.

If a DLCO (SB) (Diffusion Capacity of 
the Lung for Carbon Dioxide by the 
Single Breath Method) test is not 
obtainable, evaluation may be based on 
alternative criteria as long as the 
examiner states why the test would not 
be useful or valid.

3.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



